     Case 4:19-cv-02314 Document 23 Filed on 12/09/19 in TXSD Page 1 of 10



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                                 )
                                                   )
       Plaintiff,                                  ) Civil Action Case No. 4:19-cv-02314
                                                   )
v.                                                 )
                                                   )
JEFFREY W. DUNCAN,                                 )
                                                   )
       Defendant.                                  )
                                                   )

                     JOINT DISCOVERY/CASE MANAGEMENT PLAN
                                 Under Rule 26(f) of the
                             Federal Rules of Civil Procedure

        1.    State where and when the conference among the parties required by Rule 26(f)
of the Federal Rules of Civil Procedure was held, and identify the counsel who attended for
each party, including name, address, bar number, phone and fax numbers, and email
addresses.

        Pursuant to Fed. R. Civ. P. 26(f), a conference was held on December 3, 2019. Participants
in the conference:

PAUL S. BEIK                                                   DELPHINE M. JAMES
Texas Bar No. 24054444                                         DELPHINE JAMES, PLLC
S.D. Tex. ID No. 642213                                        2616 South Loop West, Ste. 415
BEIK LAW FIRM, PLLC                                            Houston, TX 77054
8100 Washington Ave., Suite 1000                               Telephone: (713) 661-4144
Houston, TX 77007                                              E-Mail: dmjamesjd@aol.com
T: 713-869-6975                                                ATTORNEY FOR DEFENDANT
F: 713-868-2262
E-mail: paul@beiklaw.com
ATTORNEY FOR PLAINTIFF


       2.     List the cases related to this one that are pending in any state or federal court
with the case number and court, and state how they are related.

       See Plaintiff’s Notice of Related Cases. CM/ECF 7.

        This is a BitTorrent Copyright Infringement case related to other cases filed in this District.
Plaintiff respectfully suggests that the cases are related because they each involve the same
Plaintiff, Malibu Media, LLC, and near identical allegations against each Defendant. In each case,
Plaintiff alleges that a John Doe Defendant, initially known to Plaintiff only by his or her IP
     Case 4:19-cv-02314 Document 23 Filed on 12/09/19 in TXSD Page 2 of 10



address, directly infringed its copyrights through the BitTorrent protocol. Because each Defendant
is known only by an IP address, in each case Plaintiff seeks leave to subpoena Defendant’s Internet
Service Provider prior to a Rule 26(f) conference in order to learn Defendant’s identity so that
Plaintiff may proceed with its case. While Plaintiff believes the above common factors may make
the cases related, it does note that each case involves a different Defendant and the cases involve
the infringement of different copyrights.

       3.    Briefly describe what this case is about. Specify, generally, the claims, defenses
and threshold issues that are or likely will be asserted by each party.

        Plaintiff has alleged that Defendant used the BitTorrent file distribution network to infringe
Plaintiff’s copyrights. It is Plaintiff’s position that Defendant is a persistent online infringer of
Plaintiff’s copyrights who copied and distributed at least six (6) of Plaintiff’s movies. Plaintiff
filed its Complaint to permanently enjoin Defendant from directly infringing on Plaintiff’s
copyrighted works and for damages pursuant to 17 U.S.C. § 504-(a) and (c). Plaintiff will assert
that Defendant had access to and used the relevant IP address and that the Defendant’s hard drives
contain traces of a BitTorrent client, torrents, and Plaintiff’s works.
        Defendant denies directly infringing upon Plaintiff’s copyrights through the bittorrent
protocol. Defendant did not upload any of defendant’s copyrighted works and then redistributed.
Defendant innocently used the Bittorrent software which is free open source software. Defendant
submits that Plaintiff’s work was placed upon the internet with their knowledge by a licensed user.
There was no copyright notice that the software was not free to download.

       4.       Specify the basis of federal jurisdiction. Name the parties who disagree with
the plaintiff’s jurisdictional allegations and each of their reasons.

        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331
(federal question); and 28 U.S.C. § 1338 (patents, copyrights, trademarks and unfair competition).
Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c), because: (i) a substantial
part of the events or omissions giving rise to the claims occurred in this District; and, (ii) the
Defendant resides (and therefore can be found) in this District and resides in this State;
additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for copyright
cases) because Defendant or Defendant’s agent resides or may be found in this District.


     5.     List anticipated additional parties that should be included in the suit and by
whom they are wanted. Specify the dates for joining the additional parties.

        Plaintiff does not currently anticipate any additional parties. However, if Discovery shows
that another individual committed the infringement, Plaintiff will seek to substitute the Defendant
for the other party.
        Defendant anticipate adding bittorrent software and any person in the swarm and the initial
seeder of the software.

       6.      List anticipated interventions, if any.



                                                  2
     Case 4:19-cv-02314 Document 23 Filed on 12/09/19 in TXSD Page 3 of 10



       None.

        7.     Describe issues presented for class-action certification (Fed. R. Civ. Pro 23) or
collective action conditional certification under the Fair Labor Standards Act; specify
whether there will be opposition to class or conditional certification, and provide the
proposed definition of the class. If there is opposition, state generally the basis for that
opposition.

       None.

        8.     State whether (a) discovery initially can be focused or targeted on information
relevant to the most important issues and available from the most easily accessible sources;
(b) discovery can be conducted in phases or targeted to certain issues.

       Plaintiff and Defendant do not think discovery should be initially limited or conducted in
       phases.

       9.     State whether each party represents that it has made the initial disclosures
required by Rule 26(a). If not, describe the arrangements that have been made to complete
the disclosures. NOTE: All disclosures of documents must be made by producing the
responsive materials; merely listing the documents or sources is insufficient.

       The Parties will provide each other with their respective initial disclosures by December
20, 2019.
       The Defendant request that the parties provide their respective initial disclosure documents
by December 20, 2019.

      10.     Describe the proposed agreed discovery plan (to be considered in light of
thorough initial disclosures as provided by Fed. R. Civ. P. 26(a)), including:

                 a.   Production of Documents and Tangible Things: Whether there are
                      issues pertaining to document production or inspection of documents
                      or tangible things. NOTE: Parties must comply with Rule 34(a) and
                      (b), as amended eff. December 1, 2015. Objections must be specific and
                      production of non-objectionable material must be within the time
                      period and in the manner specified by Rule 34(b)(2).

                      Presently, Plaintiff asserts a standing objection to production of all
                      documents protected by the privilege against disclosure of work product
                      and which contain communications protected from disclosure by the federal
                      rules. This is particularly applicable to all documents in the possession of
                      Plaintiff’s experts and investigators which were hired in anticipation of
                      litigation.
                      Defendant asserts that the documents that are in the possession of plaintiff
                      that relates to the determination of the copyright infringement is not work
                      product and needs to be provided in discovery.


                                                3
Case 4:19-cv-02314 Document 23 Filed on 12/09/19 in TXSD Page 4 of 10




         b.   Issues and any agreements concerning discovery of electronically
              stored information. See Rules 34(a)(1)(A), (b)(1)(C), (b)(2)(D),
              (b)(2)(E);

              Plaintiff and Defendant will work out any issues with electronic discovery
              as they arise.

              Presently, Plaintiff asserts a standing objection to production of all
              documents protected by the privilege against disclosure of work product
              and which contain communications protected from disclosure by the federal
              rules. This is particularly applicable to all documents in the possession of
              Plaintiff’s experts and investigators which were hired in anticipation of
              litigation. Such categories of documents include, but are not limited to
              Defendant’s request for: (a) PCAPs; (b) .torrent files; (c) computer media
              files that correlate to each of the .torrent files downloaded and distributed
              by Defendant; (d) technical reports; (e) MySQL log files; and (f) Additional
              Evidence of Third-Party downloads.

         c.   Interrogatories – Plaintiff: (i) when and to whom the plaintiff
              anticipates it may send interrogatories, (ii) whether the Rule 33(a) limit
              of 25 interrogatories per party should apply, and (iii) if the limits
              should not apply, explain why not.

              Plaintiff will send twenty-five (25) interrogatories to Defendant within sixty
              days after receipt of Defendant’s initial disclosures.

         d.   Interrogatories – Defendant: (i) when and to whom the plaintiff
              anticipates it may send interrogatories, (ii) whether the Rule 33(a) limit
              of 25 interrogatories per party should apply, and (iii) if the limits
              should not apply, explain why not..

              Defendant will send twenty-five (25) interrogatories to Plaintiff within sixty
              days after receipt of Defendant’s initial disclosures.

         e.   Depositions – Plaintiff: (i) of whom and by when the plaintiff
              anticipates taking oral depositions, (ii) whether the Rule 30(a)(2)(A)
              presumptive limit of 10 deposition per side should apply, and (iii) if the
              limits should not apply, explain why not;

              Plaintiff intends on taking the deposition of Defendant, all individuals with
              the ability to use BitTorrent who reside in Defendant’s home during the
              period of recorded infringement, all individuals who can support or refute
              any of Defendant’s defenses, and all other individuals listed in Defendant’s
              discovery responses and initial disclosures. These depositions will take
              place during discovery. The sequence of these depositions has not yet been


                                        4
Case 4:19-cv-02314 Document 23 Filed on 12/09/19 in TXSD Page 5 of 10



              determined. However, Plaintiff will exercise prudence and not conduct
              unwarranted discovery. Plaintiff agrees that each party shall be limited to
              ten (10) depositions.

         f.   Depositions – Defendant: (i) of whom and by when the plaintiff
              anticipates taking oral depositions, (ii) whether the Rule 30(a)(2)(A)
              presumptive limit of 10 deposition per side should apply, and (iii) if the
              limits should not apply, explain why not;

              Defendant plans on taking deposition of Expert Witness and Plaintiff’s
              representative that interfaced with Expert Witness.

         g.   Expert disclosures (see Rule 26(a)(2)(B) (expert reports)):

              (i)    State the date experts for plaintiff (or party with the burden of
              proof on an issue) will be designated and their reports provided to
              opposing party and whether there are likely to be experts other than on
              attorney’s fees;

              Plaintiff will designate liability experts and provide the reports required by
              Rule 26(a)(2)(B) by three (3) months prior to the close of discovery. Since
              Plaintiff is suing for statutory damages, it does not intend on retaining a
              damages expert.

              (ii)   State the date experts for defendant (or party without the
              burden of proof on an issue) will be designated and their reports
              provided to opposing party and whether there are likely to be experts
              other than on attorney’s fees.

              Defendant will designate responsive experts and provide their reports
              required by Rule 26(a)(2)(B) by thirty (30) days after Plaintiff’s disclosures.

              (iii) List expert depositions that plaintiff (or the party with the
              burden of proof on an issue) anticipates taking and their anticipated
              completion date; and

              Plaintiff intends on deposing all of Defendant’s experts before the discovery
              deadline.

              (iv) List expert depositions that defendant (or party without the
              burden of proof on an issue) anticipates taking and their anticipated
              completion date;

              Plaintiff intends on deposing all of Defendant’s experts before the discovery
              deadline.



                                        5
     Case 4:19-cv-02314 Document 23 Filed on 12/09/19 in TXSD Page 6 of 10



       11.    If the parties are not agreed on a part of the discovery plan, describe the
separate views and proposals of each party.

       The parties agree on the instant discovery plan.

      12.    Specify discovery- beyond initial disclosures- that has been served or
accomplished to date.

        To date, the only discovery which has taken place is Plaintiff’s subpoena to Defendant’s
ISP to obtain Defendant’s identity.

       13.     State the date discovery can reasonably be completed (including expert
discovery).

       The Parties agree that Discovery should be completed by twelve (12) months after initial
disclosures.

       14.     Settlement:

       a.    Describe the possibilities for a prompt settlement or resolution of the case that
       were discussed in your Rule 26(f) meeting. Describe what each party has done or
       agreed to do to bring about a prompt resolution.

Plaintiff and Defendant have had limited interactions thus far, with Plaintiff providing Defendant
an offer of settlement on October 29, 2019. To date, no response has been received from
Defendant. Defendant just recently retained counsel and Plaintiff is of the position that settlement
is likely attainable and will work with opposing counsel diligently.

       b.     From the attorneys' discussion with the client(s), state the alternative dispute
       resolution techniques that are reasonably suitable.

       The parties are of the position that Mediation or a Settlement Conference before a
Magistrate judge is suitable for the instant case.

        15.     Magistrate judges may now hear jury and non-jury trials. Indicate the parties'
joint position on (a) referral of this case to a magistrate judge for pretrial proceedings, and
(b) a trial before a magistrate judge.

       The parties agree to referral to a magistrate judge for purposes of discovery and potential
settlement conference (if needed). The parties do not agree on a trial before a magistrate judge.

       16.     State whether a jury demand has been made and if it was made on time.

       Plaintiff and Defendant timely made a jury demand.




                                                 6
     Case 4:19-cv-02314 Document 23 Filed on 12/09/19 in TXSD Page 7 of 10



        17.   Specify the number of hours it will take to try this case (including jury
selection, presentation of evidence, counsel’s opening statements and argument, and
charging the jury).

       Plaintiff anticipates that trial may last up to 4 days which equates to 32 hours.

       18.    Motions

       a.     List pending motions that could be ruled on at the initial pretrial and
       conference.

     Motion to Dismiss for Failure to State a Claim [CM/ECF 17] filed by Defendant on
November 15, 2019.

       b.    List other motions pending.
       None.

       19.     Indicate other matters peculiar to this case, including but not limited to
discovery issues pertaining to traditional and electronically stored information, that deserve
the special attention of the court at the conference.

       a. Plaintiff and Defendant propose the following claw back provision: The parties
          agree to the following claw back provision: In the event that a document protected by
          the attorney-client privilege, the attorney work product doctrine or other applicable
          privilege or protection is unintentionally produced by any party to this proceeding, the
          producing party may request that the document be returned or destroyed. In the event
          that such a request is made, all parties to the litigation and their counsel shall promptly
          return or destroy all copies of the document in their possession, custody, or control to
          the producing party and shall not retain or make any copies of the document or any
          documents derived from such document. The producing party shall promptly identify
          the returned or destroyed document on a privilege log. The unintentional disclosure of
          a privileged or otherwise protected document shall not constitute a waiver of the
          privilege or protection with respect to that document or any other documents involving
          the same or similar subject matter.
       b. The parties’ positions regarding Production of Electronically Stored Information
          follows:
             i.   The parties anticipate that their claims or defenses will involve extensive
                  electronically stored information, and that a substantial amount of disclosure or
                  discovery will involve information or records maintained in electronic form.
                  The parties acknowledge that they are required to preserve relevant
                  electronically stored information. The parties agree that their preservation
                  obligations arise independently in law and equity, and do not require the entry
                  of any order preserving documents and things from destruction or alteration.
            ii. Plaintiff’s Position. Plaintiff’s position is that Defendant must preserve, and
                  must immediately take efforts to prevent the destruction, expiration, deletion,
                  overwriting, concealment, or modification (even if such data would otherwise


                                                 7
Case 4:19-cv-02314 Document 23 Filed on 12/09/19 in TXSD Page 8 of 10



            expire, be deleted or overwritten, concealed, or modified in the normal course
            of business, including through the termination of user accounts) of
            Electronically Stored Information (“ESI”) reasonably related to this litigation
            in Defendant’s possession, custody, or control. This includes preservation of
            all the following:
                   1) Defendant’s laptops, desktops, tablets, mobile phones, external
                       storage devices, portable hard drives, external hard drives, Network
                       Attached Storage, USB (thumb) drives, and any other device which
                       can be used to connect to the internet, download media files, or store
                       electronic data (collectively, “Hard Drives”). Defendant can achieve
                       preservation by retaining an expert to create forensically sound images
                       of Defendant’s Hard Drives or not engaging in any of the following
                       activities: (1) deleting any data within any of Defendant’s Hard
                       Drives; (2) using data shredding, overwriting, or wiping applications;
                       (3) defragmenting any Hard Drives; (4) re-imaging or replacing
                       drives; (5) compressing a Hard Drive; (6) deleting internet cookies;
                       (7) deleting browser history and favorites; (8) running any “disk
                       clean-up” processes; (9) installing and uninstalling software on any
                       Hard Drive; (10) updating an operating system on any Hard Drive;
                       and/or (11) taking any actions inconsistent with Defendant’s
                       preservation obligations for electronically stored information or
                       computer Hard Drives;
                   2) All contents of any third party cloud storage service such as Amazon
                       Cloud Drive, Apple iCloud, DropBox, Google Drive, MediaFire,
                       Mega, Microsoft SkyDrive, OneDrive, SpiderOak, and Ubuntu One;
                       and
                   3) Defendant’s modem and router used in his home during the period of
                       recorded infringement.
                   4) All emails, notifications, or correspondence from Defendant’s Internet
                       Service Provider (“ISP”) to Defendant under the ISP’s Copyright
                       Alert System (“CAS”).
                   5) All emails, notifications, or correspondence from Defendant’s Internet
                       Service Provider to Defendant regarding a DMCA notice.
            Defendant’s position.
            Defendant asserts that the computer is provided in the condition it was at the
            time the lawsuit was filed. Defendant further asserts that there are many things
            that could have happened to the computer in a year period that is not intentional
            spoliation of evidence.
     iii.   Plaintiff’s position. In discovery, Plaintiff will be requesting complete
            forensically sound copies of Defendant’s Hard Drives. Plaintiff’s position is
            that the forensically sound images should be created by a computer professional
            or Plaintiff’s expert and produced in EnCase E01 format. It is Plaintiff’s
            position that Defendant is responsible for the cost of duplicating the Hard
            Drives. Plaintiff agrees to pay the cost of Hard Drive examination. If
            examination of Defendant’s Hard Drives reveals evidence of spoliation,
            examination may further include the restoration or recovery of deleted files or


                                          8
     Case 4:19-cv-02314 Document 23 Filed on 12/09/19 in TXSD Page 9 of 10



                      fragments. Nothing in this plan precludes Plaintiff from an award of costs
                      should it succeed at trial.
                      Defendant’s position:
                      Defendant is of the position that the plaintiff needs to pay for all of the
                      discovery process, including copying the hard drive.

                      Plaintiff’s position. It is Plaintiff’s position that Defendant should not turn on,
                      use, or alter his computer hard drives until after a forensically sound image of
                      each Hard Drive has been created by a computer professional and subsequently
                      verified by Plaintiff’s expert. This prohibition should include, but is not limited
                      to, deleting any electronically stored information; utilizing such procedures as
                      de-fragmenting computer hard drives, deleting internet cookies, deleting
                      browser history and favorites, running any “disk clean-up” processes; and/or
                      taking any actions inconsistent with Defendant’s preservation obligations for
                      electronically stored information or computer hard drives.
                      Defendant’s position.
                      Defendant’s position is that this is his computer and that he has the right
                      to use his computer. The plaintiff cannot force defendant to buy new
                      computer.

             iv.      Plaintiff’s position. Plaintiff will be producing: (a) original copies of the
                      Infringed Works as mp4 files, and (b) copies of the copyright registration
                      information for the Infringed Works from https://cocatalog.loc.gov/cgi-
                      bin/Pwebrecon.cgi?DB=local&PAGE=First as .pdf files.

                      Defendant’s position.
                      Plaintiff need to produce the hashtag files in their native format also.
                      Defendant asserts that plaintiff needs to produce the DHT used in the swarm so
                      that the initial seeder can be determined.



        20.    Certify that all parties have filed Disclosure of Interested Persons as directed
in the Order for Conference and Disclosure of Interested Persons, listing the date of filing
for the original and any amendments.

       Plaintiff filed its Certificate of Interested Parties on June 27, 2019 at CM/ECF 2. Defendant
       will file his Certificate of Interested Parties by December 2, 2019.

       21.         List the names, bar numbers, addresses, telephone numbers of all counsel.

       See signature blocks below.

By their signatures below, the undersigned counsel stipulate that they are authorized by their
clients to give this written consent, in accordance with the provisions of Federal Rules of Civil
Procedure 5(b)(2)(E), that service of all documents related to the above-captioned action,


                                                     9
    Case 4:19-cv-02314 Document 23 Filed on 12/09/19 in TXSD Page 10 of 10



including discovery, may be served on the undersigned counsel at the e-mail addresses set forth in
their signature blocks below, or via facsimile to the numbers in the signature blocks below.


Dated: December 9, 2019.

Respectfully Submitted

/s/__________________                                       /s/________________________
PAUL S. BEIK                                                DELPHINE M. JAMES
Texas Bar No. 24054444                                      DELPHINE JAMES, PLLC
S.D. Tex. ID No. 642213                                     2616 South Loop West, Ste. 415
BEIK LAW FIRM, PLLC                                         Houston, TX. 77054
8100 Washington Ave., Suite 1000                            Telephone: (713) 661-4144
Houston, TX 77007                                           E-Mail: dmjamesjd@aol.com
T: 713-869-6975                                             ATTORNEY FOR DEFENDANT
F: 713-868-2262
E-mail: paul@beiklaw.com
ATTORNEY FOR PLAINTIFF




                                               10
